Citation Nr: 9921151	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-43 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a right ankle disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 until 
September 1968.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of 
December 1995 from the Chicago, Illinois Regional Office (RO) 
which denied an evaluation higher than 30 percent for the 
service-connected right ankle disorder. 

This case was remanded by a decision of the Board dated in March 
1998 and is once again before the signatory Member for 
appropriate disposition. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been received by the RO.

2.  The service-connected right ankle disorder is manifested by 
arthritic changes, nonankylosing limitation of motion, 
tenderness, crepitus and reported complaints of chronic pain, 
including on use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.44, 4.59,  4.71a, Diagnostic 
Codes 5262-5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in June 1969, service connection for 
residuals of fracture of both bones of the distal third right 
leg, post-screw fixation with mild limitation of motion and 
traumatic arthritis of the right ankle was granted and a 10 
percent disability evaluation was assigned under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  By rating action 
dated in August 1994, the evaluation for the service-connected 
right ankle disorder was increased to 30 percent from February 
1982.  The current appeal stems from a reopened claim for an 
increased rating received in October 1995.  The most recent 
unappealed rating decision was dated in November 1994.

The veteran asserts that the symptoms associated with his 
service-connected right ankle disorder include increased 
swelling, stiffness, brittleness and severe pain, and are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  He contends that there is numbness and 
lack of feeling that extend to the toes of the lower right 
extremity for which a higher rating is warranted.  It is 
maintained that the service-connected right ankle disorder has 
severely limited the type of jobs he can obtain and perform.

The Board finds that the veteran's claim for an increased rating 
for his service-connected right ankle disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Here, the veteran's claim is well grounded because he 
has a service-connected disability and evidence is of record that 
he claims shows exacerbation of that disorder.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board finds that all 
relevant facts have been properly developed and that no further 
assistance is required to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results in 
slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires that the malunion 
produce marked knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation if there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

Ankylosis of either ankle warrants a 30 percent evaluation if the 
ankle is fixed in plantar flexion at an angle between 30 degrees 
and 40 degrees or in dorsiflexion at an angle between zero 
degrees and 10 degrees.  A 40 percent evaluation requires that 
the ankle be fixed in plantar flexion at an angle of more than 40 
degrees; in dorsiflexion at an angle of more than 10 degrees; or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran. 
38 C.F.R. § 4.3 (1998).  

Section 4.40 of title 38, Code of Federal Regulations, provides 
that, as to the musculoskeletal system, it is "essential that 
the examination on which ratings are based" adequately portrays 
any "functional loss" which "may be due to pain."  Section 
4.40 does not require a separate rating for pain, but the impact 
of pain must be considered in making a rating determination.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Section 4.45(f) 
of title 38, Code of Federal Regulations, states that "[p]ain on 
movement" is a relevant consideration for determinations of 
joint disabilities.  The United States Court of Appeals for 
Veterans Claims (the Court) has held in Deluca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), that in addition to applying schedular 
criteria, the Board may consider granting a higher evaluation in 
cases in which functional loss due to pain is demonstrated, and 
pain on use is not contemplated in the relevant rating criteria.

The history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1997).  However, where entitlement to compensation 
has already been established and an increase in a disability 
rating is at issue as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

As noted above, the current reopened claim for an increased 
rating was received in October 1995, following the most recent 
unappealed rating decision in November 1994.

The appellant was hospitalized at a VA facility between June and 
August 1995 for symptomatology not pertinent to this appeal.  It 
was noted that he was morbidly obese and weighed well over 400 
pounds.  During the course of hospitalization, it was reported 
that he required Motrin, and Tylenol with codeine at night, to 
counteract degenerative joint disease pain he experienced as he 
became more active.  Diagnoses upon discharge included 
degenerative joint disease of the lower extremities, especially 
the right ankle.  

Voluminous VA outpatient clinical records dated in 1995 were 
received showing that the appellant was treated for a variety of 
complaints and disorders primarily not pertinent to this appeal.  
Reference was made to the right lower extremity on occasion.  In 
June 1995, it was recorded that the veteran had pain in the 
ankles which interfered with sleep.  Physical examination at that 
time revealed swollen, red and tender ankles.  

A medical report dated in July 1996 of an examination conducted 
by Dr. T. Buono in June 1996 was submitted by the appellant and 
received in September 1996.  It was reported that current 
complaints were right ankle pain, stiffness, and difficulty 
walking due to such.  Objective findings were noted to include 
swelling and pitting edema of both right and left ankles with 
more swelling on the right.  There was restriction of active and 
passive motion of the ankles, especially on the right.  Right 
passive ankle dorsiflexion and plantar flexion were each reduced 
to 10 degrees.  Forefoot adduction decreased to 10 degrees on the 
right, both actively and passively.  Muscle strength testing 
indicated good resistance in all directions.  It was reported 
that there was the same amount of right ankle dorsiflexion and 
plantar flexion with the knee extended and in the flexed 
position.  This was noted to indicate the limited movement of the 
right ankle was occurring in the joint itself.  It was noted that 
both left and right feet were in the valgus position indicating 
lack of ankle support.  The examiner commented that the veteran 
had sought treatment for right ankle deficiencies at that clinic 
since January 1995 and that little progress had been observed in 
increased ankle motion.  It was added that treatment had only 
managed to help the appellant retain the small amount of ankle 
movement that remained.  It was noted that the veteran's 
condition was further complicated by his limited ability to 
exercise due to respiratory and weight disorders.  

A statement was received from George T. Nickolas attesting to his 
knowledge, as a service officer of the veteran's representative 
service organization, of the severity of the veteran's right 
ankle condition.  He also reported his opinion as to how the 
right ankle disability had engendered other physical problems, to 
include disability of the left lower extremity, weight gain, and 
unemployability.

The veteran was afforded a VA examination for compensation and 
pension purposes in August 1998.  A history of the inservice 
injury and surgery was provided.  It was reported that since 
discharge from active duty, the appellant had continued to 
complain of chronic right ankle pain and had not been able to 
work since approximately 1990.  It was noted that X-rays over the 
years had disclosed progressive arthritic changes and that the 
veteran complained of pain along the medial aspect of the right 
arch extending posteriorly and across the top of the arch.  It 
was reported that pain was increased with first weightbearing in 
the morning.  The appellant stated that there was crepitus in the 
ankles, bilaterally, as well as paresthesias involving both feet, 
the right greater than the left. 

Physical examination disclosed marked swelling of the lower 
extremities with venostasis dermatitis, the right greater than 
the left.  The feet were pink and warm.  The veteran was observed 
to walk with approximately 45 degrees of valgus right ankle.  
Dorsiflexion was limited to approximately 10 degrees, 
bilaterally, with 20 degrees of plantar flexion, bilaterally.  
There was sharp tenderness to palpation along the plantar fascia 
insertion at the calcaneus, bilaterally, the right greater than 
the left.  There was a subjective decrease to pin prick sensation 
over the lower extremities to the posterior calf, bilaterally.  

Radiological study of the right ankle was interpreted as showing 
degenerative changes felt to be post-traumatic in nature which 
had progressed with some joint space narrowing involving the 
ankle joint, as well as osteophytes.  It was observed that screws 
projected over the distal tibia.  Diagnoses of progressive 
traumatic arthritis of the right ankle, bilateral plantar 
fasciitis, peripheral neuropathy secondary to diabetes mellitus 
and normal radiographic study of the left ankle were rendered. 

An examination of the peripheral nerves was conducted by the same 
examiner who noted that the veteran complained of dyesthesias 
over the feet.  It was recorded that review of the medical record 
showed no occasions of dyesthesias of the feet during military 
service.  It was reported that the appellant had been diagnosed 
with diabetes mellitus and was noninsulin dependent.  He was 
observed to be morbidly obese with lymphedema of the lower 
extremities.  A diagnosis of peripheral neuropathy, most likely 
secondary to diabetes mellitus and not consistent with a history 
of traumatic arthritis was rendered in this regard. 

Analysis

A long range review of the evidence with respect to the veteran's 
service-connected right ankle disability reveals that he has 
substantial symptomatology affecting the right lower extremity.  
Significant tenderness has been elicited upon examination.  It 
has been observed that he has chronic swelling with venostasis 
dermatitis.  Range of motion of the right ankle is reduced.  
Radiologic study of the right ankle reveals progressive arthritic 
changes with narrowing of the ankle joint.  

The record reflects, however, that while the appellant asserts 
that the symptoms he experiences with respect to the right ankle 
are solely attributable to the service-connected disability, the 
evidence does not support this assessment.  The appellant is 
noted to have diabetes to which peripheral neuropathy of the 
extremities has been attributed.  It is documented throughout the 
record that lymphatic obstruction is primarily responsible for 
lower extremity swelling.  Nevertheless, it is demonstrated that 
while reference was made to ankle symptomatology throughout the 
years, it is shown that the appellant has not sought any 
consistent treatment in this regard.  The record reflects that 
the current disability evaluation exceeds the maximum schedular 
rating assignable for nonankylosing limitation of motion of the 
ankle, and contemplates additional functional loss due to pain 
comparable to ankylosis of the right ankle joint.  

While the appellant is shown to complain of severe pain, 
stiffness, discomfort, and swelling which have significantly 
reduced his mobility and overall physical functioning, it is 
demonstrated that neither private nor VA examinations has 
identified actual ankylosis, or nonunion of the tibia and fibula.  
It has not been recorded that he now wears an ankle brace or 
requires the use of one for any loose motion.  Edema and 
neurologic changes of the right ankle have largely been 
attributed to other causes which are not service-connected.  On 
the basis of the evidence of record, the Board is thus of the 
opinion that the veteran's objective symptoms of nonankylosing 
limitation motion, crepitus, pain including on use, tenderness 
and progressive degenerative changes on X-ray, when considered in 
conjunction with his other reported complaints warrant no more 
than the 30 percent evaluation currently in effect, even with 
consideration of DeLuca v. Brown.  The Board finds that absent a 
showing of more substantial objective evidence of right ankle 
pathology based on the evidence of record, an evaluation in 
excess of 30 percent for the service-connected disability is not 
warranted and the claim must be denied. 

The Board points out that in reaching its decision in this case, 
only the provisions of the VA's Schedule for Rating Disabilities 
have been considered.  The Board is required to address the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 (1998) only in cases where the issue is expressly raised 
by the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the average 
impairment of earning capacity due to the disability.  See VA 
O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been expressly 
raised.  Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, a reasonable basis for a grant of the benefit sought 
on appeal is not identified at this time.


ORDER

An increased rating for a right ankle disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

